Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ziegler et al. (US 2021/0336788) teaches a management services API gateway, Saha (US Pat 11,082,338) teaches distributed connection state tracking for large-volume network flows, Murray et al. (US 2020/0285686) teaches protected proxy design for a dynamic API scanning service, Bengtson (US 2019/0349405) teaches an advanced metadata proxy, Morales et al. (US 2019/0286719) teaches asynchronous queries on secondary data cores in a distributed computing system, Kuperman et al. (US 2019/0278624) teaches protection configuration for APIs, Kirchner et al. (US Pat. 6,263,370) teaches a TCP/IP based client server interface. However the art of record neither teaches nor renders obvious the specific combination of receiving, from a client, an application programming interface (API) request at an API endpoint of an API, wherein the API endpoint is configured to process data requests at a data plane of the API and the API request comprises a request for metadata associated with the API, the metadata comprising configuration metadata associated with the API, real- time metrics associated with the API, or both; identifying, from a header of the API request, the request for metadata associated with the API; redirecting the API request to a metadata plane of the API; retrieving, at the metadata plane of the API, the requested metadata based at least in part on the header of the API request; and transmitting, via the API endpoint and to the client, a response message indicating the requested metadata.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570. The examiner can normally be reached M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198